Case: 12-40145       Document: 00512101008         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013
                                     No. 12-40145
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAVID RASHEED ALI,

                                                  Plaintiff-Appellant

v.

NATHANIEL QUARTERMAN; RICK THALER, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS
DIVISION,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:09-CV-52


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       David Rasheed Ali, Texas prisoner # 1077767, appeals from the district
court’s denial of the motion for temporary restraining order that he filed in this
civil rights action.     He also moves this court for an expedited appeal or,
alternatively, for the appointment of counsel.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40145    Document: 00512101008      Page: 2   Date Filed: 01/04/2013

                                 No. 12-40145

      This court must examine the basis of its jurisdiction sua sponte if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Because Ali seeks
to appeal the denial of a temporary restraining order, we lack jurisdiction to
entertain the appeal. See Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir. 1999);
In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990).
      The district court is reminded of this court’s prior directive that, on
remand, it should reexamine Ali’s motion for preliminary injunctive relief, filed
in March 2009, as that motion concerns his claim challenging, pursuant to the
Religious Land Use and Institutionalized Persons Act of 2000, the grooming
policy of the Texas Department of Criminal Justice. See Ali v. Quarterman, 434
F. App’x 322, 326 (5th Cir. 2011).
      APPEAL DISMISSED; MOTION DENIED.




                                       2